 1                                                                The Honorable Ricardo S. Martinez

 2

 3

 4

 5

 6

 7                                   IN THE UNITED STATES DISTRICT COURT
 8                            FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                            SEATTLE DIVISION
10   GAYLE COX,                                        No. 2:20-cv-00262-RSM
11                      Plaintiff,                     ORDER GRANTING JOINT STIPULATED
                                                       MOTION FOR REMAND
12             vs.
13   STATE FARM MUTUAL AUTOMOBILE
     INSURANCE COMPANY, a foreign
14
     corporation,
15
                        Defendants.
16

17            THIS MATTER having come before the Court upon the parties’ Joint Stipulated Motion
18   for Remand, and the Court having reviewed the pleadings, files and records herein, along with all
19   exhibits, and deeming itself advised in the matter, it is now therefore ORDERED, ADJUDGED
20   and DECREED that the parties’ Joint Stipulated Motion is GRANTED and directs the Clerk to
21   remand this case to King County Superior Court.
22            DATED this 18 day of March 2020.
23

24

25
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
26

27

      ORDER – 1                                               LEWIS BRISBOIS BISGAARD & SMITH LLP
      USDC Western WA 2:20-cv-00262-RSM                             1111 Third Avenue, Suite 2700
                                                                      Seattle, Washington 98101
                                                                             206.436.2020
     4841-2102-1367.1
 1

 2

 3
     PRESENTED BY
 4
     DATED March 18, 2020                 LEWIS BRISBOIS BISGAARD & SMITH LLP
 5

 6                                        s/Heather M. Jensen
                                          Heather M. Jensen, WSBA #29635
 7
                                          s/William W. Simmons
 8                                        William W. Simmons, WSBA #35604
 9
                                          1111 Third Avenue, Suite 2700
10                                        Seattle, WA 98101
                                          (206) 436-2026 / (206) 436-2030 Fax
11                                        Heather.Jensen@lewisbrisbois.com
                                          William.Simmons@lewisbrisbois.com
12                                        Attorneys for Defendant
13
                                          HARDWICK & PENDERGAST, P.S.
14
                                          s/Shane M. Moriarty
15                                        Shane M. Moriarty, WSBA #46938
                                          555 South Renton Village Place, Suite 640
16                                        Renton, WA 98057
17                                        (425) 228-3860 / (425) 226-4988 Fax
                                          shane@hardwickpendergast.com
18                                        Attorneys for Plaintiff

19

20

21

22

23

24

25

26

27

      ORDER – 2                                             LEWIS BRISBOIS BISGAARD & SMITH LLP
      USDC Western WA 2:20-cv-00262-RSM                           1111 Third Avenue, Suite 2700
                                                                    Seattle, Washington 98101
                                                                           206.436.2020
     4841-2102-1367.1
